Eberly, J.
This is a proceeding in error prosecuted by C. J. Farrington and Jack Wrinkle from the district court for Scotts Bluff county, Nebraska. According to the briefs of the plaintiffs in error, they were convicted in that court for a violation of section 3252, Comp. St. 1922.
An inspection of the transcript discloses that it contains no order of the district court overruling the motions for new trial filed by the defendants in that court; neither is the judgment of that court, imposing sentence, made a part of it. The certificate of the clerk of the district court, attached to the transcript, limits it to being “a true and compared copy of the information, instructions to the jury, verdict of jury, motions for new trial, notices and affidavits and recognizances, as the same appear on file and now in my hands remaining as clerk aforesaid.”
The transcript before us imports absolute verity and fails to disclose the rendition of a final judgment.
“It has been held in this state, in an unbroken line of decisions in civil cases, that a writ of error does not lie to review the rulings of the district court in a cause until a final judgment has been rendered therein, disposing of *713the entire suit. And the rule is the same in criminal cases. Green v. State, 10 Neb. 102.” Gartner v. State, 36 Neb. 280. See, also, Seven Valleys Bank v. Smith, 43 Neb. 237.
The present condition of this record therefore necessitates the dismissal of the petition in error for want of jurisdiction.
Dismissed.